Citation Nr: 1212588	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-30 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological condition of the lower extremities, to include peripheral neuropathy and residuals of neuroma of the right foot, to include as due to herbicide exposure in the Republic of Vietnam or as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from November 1968 to March 1970.  He also served on an active duty for training (ACDUTRA) capacity from October 1966 to June 1967.  Official government records reflect that he served in the Republic of Vietnam from February 1969 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2005 and March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to service connection for peripheral neuropathy. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in December 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In March 2010, the Board remanded the case for further development to include a VA medical examination to address the nature and etiology of any diagnosed neurological disorder.  Although such an examination was accomplished in August 2010, for the reasons detailed below the Board finds that this examination is not in compliance with the remand directives.  Therefore, further development is still required in this case pursuant to the holding of Stegall v. West, 11 Vet. App. 268 (1998).

In a November 2011 statement the Veteran raised the claim for a total rating based on individual unemployability (a TDIU rating).  The issue has not been adjudicated and as such it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the Veteran submitted a statement dated in November 2011 to the effect he was seeking a total rating based upon individual unemployability (TDIU) due to his service-connected disabilities.  The record does not reflect this issue has been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

As detailed in the Board's prior remand of March 2010, the Veteran has complained of a 35 year history (i.e. since approximately 1971) of numbness and pain in the feet, greater in the right foot.  In contrast, in completing an undated "Citizen Soldier " questionnaire regarding possible side effects of exposure to herbicides in the Republic of Vietnam, the Veteran endorsed bilateral swelling and pain in the knees, feet, and toes, but did not endorse tingling or numbness of any lower extremity.  Notably, a Report of Medical History form completed upon enlistment reflects that in December 1963, prior to military service, the Veteran underwent surgical excision of a piece of bone after an injury to the right foot.  However, there was no foot complaint reported at the time and the feet were clinically evaluated as normal, with the exception of a 3 inch scar on the right midfoot.  Subsequent service medical examinations in May 1967 and November 1968 also reflect a normal neurologic evaluation and clinical examination of the feet and lower extremities. 

Thereafter in December 1969, after the Veteran's return from Vietnam, a service examination identified the only lower extremity problem as a cartilage injury to the right knee manifested by recurrent pain, swelling, and decreased range of motion, a condition for which separate service connection is already in effect.  As such, the service treatment records contain no in-service complaint of or treatment sought for peripheral neuropathy, neuroma, pain, numbness or other active symptomatology of the feet.  Indeed, the Veteran states that he experienced an onset of symptoms after his discharge from military service in or around 1970-1971, but attributed this to "bad knees."  Due to the overlapping orthopedic and neurologic complaints and multiple relevant theories of entitlement, the Board found that a detailed medical history, examination, and opinion were required. 

The Board notes that the March 2010 remand directives contained a total of 7 questions (identified as (a) through (g)) that the VA examiner was to address.  Among other things, the examiner was requested to determine if the December 1963 right foot surgery reported by the Veteran in the service treatment records constituted clear and unmistakable evidence that a right foot neurological condition existed prior to the Veteran's acceptance and enrollment into military service, and, if so, the question of whether there is clear and unmistakable evidence that such disability was not aggravated in service also needs to be addressed.  In addition, the examiner was asked that if any organic disease of the nervous system was identified, the examiner was to opine whether it was at least as likely as not that any such condition was present within one year from discharge from active military service in March 1970.  The examiner was also to opine whether it was as likely as not that any current lower extremity neurological disability was incurred in or aggravated by military service, or was caused or aggravated by the Veteran's service-connected right knee disorder.

As noted in the Introduction, the Veteran was accorded a VA medical examination in August 2010.  Following evaluation of the Veteran, the examiner stated:

1 - Neuroma of the right foot, status-post resection (after service), the Veteran also had surgery on the right foot before the service which he said was secondary to a sport injury and to remove a bone from the right foot.

2 - Peripheral neuropathy lower extremities 

[and] the above two conditions cannot be related or said to have been aggravated by the service, or service-connected conditions without resort to speculation, based on the currently available information, and medical knowledge.

In short, the examiner did not expressly address whether there was a pre-existing right foot neurological condition, or whether there was organic disease of the nervous system within one year after the Veteran's separation from service.  Thus, it does not appear the examiner adequately addressed all of the questions directed by the Board's remand.

The Board further notes that the examiner did not provide any details/rationale as to why an opinion cannot be provided without resort to speculation.  The United States Court of Appeals for Veterans Claims (Court) has held that for an examination report to be adequate, more than a conclusion needs to be expressed that the etiology of a particular condition is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (The Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.) 

In view of the foregoing, the Board must find that the August 2010 VA examination report is not adequate for resolution of this case.  The Court has held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Court has held that "a remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by ... the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Stegall v, 11 Vet. App. at 271.

For these reasons, the Board must remand the case for clarification of the August 2010 VA examiner's opinion.  If the examiner is unavailable, then the opinion should be obtained by another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.

Since a new examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's claimed neurological condition of the lower extremities should be obtained while this case is on remand.  

In this regard, the Veteran related having treatment around 1982 at Bay Pines and or Tampa, FL VAMC.  These records have not been associated with the claims file.  The AMC/RO must make a determination as to whether these records exist or whether further efforts to obtain these records would be futile.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for neurological problems of the lower extremities since March 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  As it pertains to treatment for peripheral neuropathy or a neurological condition of the lower extremities, the Veteran has reported receiving treatment in 1982 at Bay Pines and or Tampa, FL VAMC.  These records have not been associated with the claims file.  The AMC/RO must make a determination as to whether these records exist or whether further efforts to obtain these records would be futile.  

3.  After obtaining any additional records to the extent possible, the Veteran's VA claims folder should be returned to the August 2010 VA examiner for clarification of the opinions expressed therein.

Pursuant to the remand directives, the examiner must explicitly address all of the following:

(a) Identify any currently diagnosed neurological disorder of the lower extremities, expressly identifying any chronic residual of neuroma of the right foot; 

(b) To the extent possible, distinguish the Veteran's symptomatology associated with peripheral neuropathy versus any diagnosed residual of right foot neuroma; 

(c) Determine if the December 1963 right foot surgery reported by the Veteran in the service treatment records constitutes clear and unmistakable evidence that a right foot neurological condition existed prior to the Veteran's acceptance and enrollment into military service; and whether there is clear and unmistakable evidence that such disability was not aggravated by service.

(d) If a right foot disability is found to clearly and unmistakably pre-exist the Veteran's military service, opine whether such disability increased in severity during service or was otherwise permanently aggravated by military service; 

(e) If any organic disease of the nervous system is identified, opine as to whether it is at least as likely as not, based upon the evidence before you, that any such condition was present within one year from discharge from active military service in March 1970; 

(f) Opine whether any current lower extremity neurological disability was incurred in or is related to any incident of service; 

(g) Opine whether it is at least as likely as not that any current lower extremity neurological disability was caused or aggravated by the Veteran's service-connected right knee disability.  If aggravation is found, identify the impairment due to such aggravation.  Give an explanation as to how that aspect of the disability due to aggravation was identified.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  Under the law, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.

If the August 2010 VA examiner is unavailable, then the opinion should be obtained by another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2011, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


